— Judgment unanimously affirmed. Memorandum: Defendant was not denied his statutory right to a speedy trial (see, CPL 30.30). A warrant of arrest based on a felony complaint was issued on January 19, 1989, and the People announced their readiness for trial within six months thereafter, on July 19, 1989. There is no proof in the record establishing the date of the filing of the felony complaint and defendant asks us to assume that it was filed on January 6, 1989. We find no basis for that assumption. The burden of proof on a motion to dismiss for lack of a speedy *662trial pursuant to CPL 30.30 is, in the first instance, upon defendant to show that more than six months have elapsed from the date of the commencement of the criminal action (here by the filing of the felony complaint) and the date of the People’s announcement of readiness for trial (see, People v Del Valle, 63 AD2d 830). Defendant has failed to meet that burden because he has failed to show a delay of more than six months from the time of the commencement of the action to the announcement of readiness.
We have reviewed the other issues raised by defendant and find them to be without merit. (Appeal from Judgment of Supreme Court, Erie County, Ostrowski, J. — Criminal Possession Stolen Property, 4th Degree.) Present — Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.